Citation Nr: 0947011	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1989 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2004 and June 2005 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2007, the Veteran canceled her hearing before the 
Board.

In March 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
obtain the Veteran's service personnel records and a VA 
medical opinion.  The action specified in the March 2009 
Remand completed, the matter has been properly returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a clinically ascertainable 
acquired psychiatric disorder which is etiologically related 
to her service in any way.

2.  The Veteran's alleged in-service stressors are 
uncorroborated.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD and depression, have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for an acquired 
psychiatric disability, to include PTSD and depression.  The 
Veteran is seeking service connection for PTSD based on 
personal sexual assault during service.  In an April 2006 
statement the Veteran described being sexually assaulted 
during military service in Southwest Asia (Bahrain) during 
operation Desert Storm.  The Veteran has also described in 
her statement and VA treatment records being stalked by a 
Marine and harassed by a Marine sergeant.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2009).

While VA treatment records show a medical diagnosis of PTSD, 
as well as a diagnoses of dysthymia/depressive disorder, 
bipolar disorder, anxiety disorder, obsessive compulsive 
components, and borderline personality features, VA examiners 
in September 2008 and August 2009 concluded that the Veteran 
does not meet the criteria for PTSD and that she instead 
suffers from a substance abuse disorder and a borderline 
personality disorder.  We find then as a matter of fact that 
the Veteran does not have a current diagnosis of PTSD.  

However, the Board will also consider the occurrence of an 
in-service stressor.  The Veteran does not allege that her 
PTSD resulted from combat with the enemy and the record is 
absent for any evidence that the Veteran engaged in combat 
with the enemy.  Therefore, her lay testimony cannot, by 
itself, establish the occurrence of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See West v. Brown, 7 Vet. App. 70, 76 (1994).

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
advised that the portions of the VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c, provided "guidance 
on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of 
PTSD which allegedly was precipitated by a personal assault 
during military service."  In December 2005, M21-1, Part III 
was rescinded and replaced with a new manual, M21-1MR, which 
contains the same PTSD-related information as M21-1, Part 
III.  The corresponding new citation for M21-1, Part III, 
5.14(c) is M21-1MR IV.ii.1.D.14 and 15.

The aforementioned Manual lists evidence that might indicate 
occurrence of such a stressor, including lay statements 
describing episodes of depression; panic attacks or anxiety 
but no identifiable reasons for the episodes; visits to 
medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or 
civilian authority.  The Manual also lists behaviors such as 
requests for change of military occupational specialty (MOS) 
or duty assignment, increased use or abuse of leave, changes 
in performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in this Manual, which address 
PTSD claims based on personal assault, are substantive rules 
which are the equivalent of VA regulations, and are binding 
on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 
12 Vet. App. at 282.

The Board notes that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  38 
C.F.R. § 3.304(f).  Here, such notice was provided in a 
December 2007 letter.  

According to the Veteran's statements, while stationed in 
Bahrain between December 1990 and April 1991, an unidentified 
Marine came into her tent one night after she had been 
drinking and tried to rape her.  The Veteran reported that 
she was able to fight off her attacker, but in her distress 
afterwards, she cut her wrists.  The Veteran has also alleged 
that when she tried to report the assault, she was charged 
with violating military regulations related to alcohol use 
and that nothing was done to find her attacker.  

The Veteran's service treatment records and service personnel 
records are negative for any complaints of or treatment for 
depression or PTSD, or for any report of sexual assault.

The service treatment records contain several references to 
in-service treatment during 1989 for symptoms of nervous 
vomiting.    

The Veteran was treated in June and November 1990 for 
suicidal gestures.  Service treatment records note that the 
Veteran had been drinking heavily prior to both incidents and 
that she reported that her friends had turned against her.  
In June 1990, the treatment provider noted symptoms of 
extreme agitation, depressed mood, and hysteria.   However, 
there is no evidence in these records that she had been 
assaulted by anyone and both incidents occurred prior to her 
deployment to Bahrain.  The only acquired psychiatric 
disorder the Veteran was diagnosed with on either occasion 
was alcohol abuse disorder.  The June 1990 treatment provider 
noted that the Veteran was probably a borderline personality 
and the November 1990 treatment provider noted histrionic 
features.  However, the Veteran was ultimately found fit for 
duty and responsible for her actions.  

Service personnel records show that the Veteran also engaged 
in suicidal gestures on two occasions while deployed.  
Administrative remarks dated December 1990 show that the 
Veteran was evaluated for suicidal gestures but returned to 
full duty.  She was also decertified from her primary 
military occupational specialty "due to numerous 
irresponsible, immature, and unprofessional behavior over a 
substantial period of time."  In April 1991, the Veteran was 
found in front of the base chapel with a knife in hand and a 
laceration to the wrist.  She was treated and held briefly 
for observation, but released to full duty a few hours later.  

Based on the above, the Board finds that the service 
personnel records provide evidence against the claimed 
stressors, as they do not confirm the alleged stressors in 
service and furthermore, show that the Veteran manifested 
psychological distress from her entrance into service, 
engaging in nervous vomiting, alcohol abuse, and suicidal 
gestures prior to her alleged assault in Bahrain.  
Additionally, there is no evidence in either the service 
medical or personnel records that supports the Veteran's 
contentions that she was harassed by a superior officer or 
stalked by a fellow service member.  

The earliest evidence in the claims file of any post-service 
psychiatric treatment is a VA treatment note from February 
2003.  The Veteran reported being depressed since the age of 
twelve, which is when her mother died.  She also reported 
that her father died when she was five years old and that her 
brother was shot.  She described a history of sexual abuse 
and two emotionally abusive marriages.  She also stated that 
she had a "mental breakdown" four years ago while going 
through a divorce.  She reported poor sleep, racing thoughts, 
suicidal thoughts, and hearing voices.  She also described 
experiencing guilt about losing custody of her children.  

On examination, her speech was rapid and pressured at times 
and she was anxious.  However, she was alert and oriented.  
Her thought process was goal directed and her thought content 
was logical and organized.  

An August 2003 treatment note documents that the Veteran's 
brother was physically abusive.  

Diagnostic testing in October 2003 indicated chronic 
depression and anxiety, accompanied by physiological symptoms 
such as insomnia, headaches, and nausea.  Results suggested 
that the Veteran sees herself in a generally negative manner 
as not capable or deserving and experiences feelings of 
guilt, self-criticism, and insecurity.  

VA treatment notes document continued treatment for dysthymia 
and anxiety with PTSD and obsessive-compulsive components, as 
well as borderline features and a history of bipolar 
disorder.  

Treatment notes are absent any of the Veteran's alleged in-
service stressors until February 2005, when the Veteran 
described the alleged harassment by a superior officer, as 
well as the attempted rape.  In September 2005, she first 
mentioned in passing being stalked by another Marine who was 
later discharged.  

The Veteran submitted a statement from her foster mother, 
"L.J." dated March 2006, who reported that the Veteran was 
changed after her time in the Marines.  She also submitted 
May 2006 letters from her partner "C.W." and a neighbor 
"M.D." who describe witnessing the Veteran's depression.  

The Veteran was afforded a VA examination in September 2008.  
The Veteran provided the examiner with a "victim statement" 
describing her symptoms and her alleged in-service stressors, 
which the examiner described as "extremely dramatic and 
theatrical."  The Veteran reported that she first received 
mental health treatment in 1991, when she was observed 
overnight at an Army base after she "got drunk and naked and 
ran around the barracks."  She described current feelings of 
depression, anxiety, shortness of breath, and suicidal and 
homicidal ideations.  She endorsed manic episodes three to 
four times per year, as well as panic attacks, insomnia, 
appetite disturbances, anhedonia, nightmares, head and 
stomach pain, obsessional ideation, racing thoughts, anger 
control problems, auditory and visual phenomenon, and 
paranoia.  She reported hearing voices criticizing her and 
that she has attempted suicide.  She stated that she consumes 
a bottle or two of liquor per week in addition to several 
beers.  She indicated that she has worked as a prostitute and 
described herself as sexually promiscuous and interested in 
sadomasochistic practices.  She last worked full time in 
2000, but is currently self employed manufacturing and 
selling sadomasochistic items.  She stated that she has no 
social life and no friends, but that her relationship with 
her partner is good.  She lost custody of her two children 
because of her lifestyle issues.  

The examiner reported that the Veteran presented as sarcastic 
and bragged about her sexual interests.  He opined that she 
was not depressed, and reported that she giggled during the 
examination and seemed extremely relaxed.  She was well 
oriented.  Her thought processes were logical, coherent, and 
relevant.  Her reasoning and concentration were good.  She 
presented as articulate, verbal, and intelligent.  Her speech 
was well understood and she had good social skills.  She was 
neatly attired.  She exhibited no psychomotor slowing or 
agitation, and her sensorium was clear.  Her affect was flat 
and blunted.  She stated that she has poor short and long 
term memory, but that did not seem evident to the examiner 
during the interview.  

The examiner concluded that the Veteran's problem behaviors 
have to do with her long history of provocative behavior.  He 
opined that while the Veteran portrayed herself as being 
extremely mentally disturbed, she is actually very self-
satisfied.  He stated, 

It is this examiner's opinion that this veteran's 
claim of posttraumatic stress disorder simply is 
lacking in plausibility.  She could not give a 
single symptom of emotional distress that is 
consistent with the DSM-IV TR criteria for 
posttraumatic stress disorder.  She seems very 
proud and fascinated by her alleged symptoms of 
emotional distress.  However, this individual acts 
in a very histrionic pattern and is overly 
dramatic.  At the same time, she is very calm and 
does not show any signs or symptoms of mental 
distress.  

The examiner conceded that while it was possible that the 
Veteran had been involved in some sort of forced sexual 
encounter while in the military, she had admitted to an 
interest in sadomasochistic sexual practices and during the 
interview did not show any evidence of persistently re-
experiencing such a trauma or of persistent avoidance or 
arousal symptoms associated with such a trauma.

The examiner further concluded that the Veteran's "social 
maladjustment is a matter strictly of her own personal and 
deliberate choice, rather than a function of any specific 
form of mental illness."  Following an interview, a mental 
status examination, a review of the records, and psychometric 
testing, the examiner diagnosed the Veteran with alcohol 
dependency and a borderline personality disorder with 
histrionic, narcissistic, and antisocial features.  

The Veteran's personnel folder was obtained after the 
September 2008 VA examination.  These records, as well as the 
claims folder, were referred to another VA examiner for 
review.  In August 2009, the examiner concluded that while 
the Veteran's personnel folder showed a pattern of behavioral 
problems, including what appear to be manipulative suicide 
gestures and alcohol related offenses, many of these appear 
to pre-date her alleged sexual assault and that he agreed 
with the previous examiner's diagnosis.  

The Board has carefully considered the Veteran's allegation 
of an in-service assault and harassment, but must conclude 
that her assertions lack credibility.  By the Veteran's own 
admission, she has experienced depression since her childhood 
and has suffered from a number of pre-service traumas, 
including the loss of both her parents and possible abuse by 
her brother, and post service traumas such as the loss of her 
children and two failed marriages.  While service treatment 
records and service personnel records document symptoms of 
psychological distress, alcohol abuse, and behavioral 
problems, these appear to precede the purported occurrence of 
all the Veteran's claimed in-service stressors and these 
records are absent for any complaints of or treatment for a 
sexual assault, stalking, or harassment.  

Additionally, the September 2008 VA examiner concluded that 
the Veteran did not suffer from any mental illness other than 
alcohol dependency and borderline personality, and that her 
problems were not the result of any specific mental illness.  
He concluded that despite being very histrionic and overly 
dramatic, she did not appear to be experiencing any real 
mental distress and in fact seemed proud and fascinated by 
her alleged symptoms of emotional distress.  He rejected her 
claim of PTSD as implausible.  This opinion was confirmed by 
another VA physician in August 2009 and the Board finds that 
these opinions provide particularly strong evidence against 
the Veteran's claim and that evidence outweighs the treatment 
reports showing diagnoses of dysthymia, anxiety, PTSD, 
obsessive-compulsive components, borderline features, and a 
history of bipolar disorder.  The reasons that we find the 
former more probative is that the claims folder was available 
at the September 2008 examination, that the claims folder and 
service personnel records were available to the August 2009 
reviewer, and that both doctors gave detailed reasons for 
their opinions.  Moreover, they found that the Veteran's 
assertion that she suffered from PTSD to be implausible as 
both her history and her clinical presentation with 
inconsistent with that diagnosis.
 .  

The Board has also considered the statement from the 
Veteran's foster mother that her behavior changed following 
her military service.  However, the Board finds that this 
evidence is outweighed by other evidence of record, such as 
the Veteran's service personnel records, service treatment 
records, and medical records prior to 2005, as well as the 
September 2008 and August 2009 VA opinions which demonstrate 
that, whatever post-service behavioral change were evident, 
they were not in any way attributable to an acquired 
psychiatric illness.

After careful consideration of all the evidence, the Board 
finds that the preponderance of the evidence supports a 
factual finding that the Veteran's alleged in-service 
stressors are uncorroborated and that the Veteran does not 
have an extant acquired psychiatric disability for which 
service connection can be granted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the VCAA duty to notify the Veteran was satisfied by 
letters sent to the Veteran in May 2004, March 2006, March 
2007, and December 2007.  The Veteran was informed of what 
evidence was required to substantiate her claim and of VA and 
the Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.

However, some of these notice letters were not provided to 
the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2007 and December 2007 notice letters were 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the RO also readjudicated the case by way of supplemental 
statements of the case issued in October 2008 and October 
2009.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, service 
personnel records, and VA treatment records.  The Veteran was 
also afforded a VA examination in September 2008 and a VA 
opinion in August 2009.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


